Mr. Justice Vickers, dissenting: I do not concur in the opinion of the majority in holding that the railroad company has the power to condemn land for a new depot site and for branch lines extending from the old line of road to such new depot site. In my opinion the fundamental error of the majority opinion results from the assumption that the establishment of the proposed depot and the lines of railway necessary to connect such depot with the original line is not a re-location.. The evidence is undisputed that the proposed depot site is several blocks from the Wells street depot, and that it is not connected with or adjacent to any line of railroad or right of way belonging to the railroad company, and that it can only be reached by the construction of two branch lines of road through the city of Chicago of an aggregate length of between three and four miles. As I understand the majority opinion, while seeming to hold that the power of the railroad company to condemn is limited to such additional real estate as may be necessary and adjacent to its other property, yet it in fact holds that if the physical situation of the land adjacent to the present right of way is such that it is inconvenient or very expensive to condemn such adjacent property, that affords a reason for extending the right to condemn to the nearest convenient site. It seems to me that the law must be regarded as firmly established in this State that a railroad company has exhausted its power after having exercised its discretion in the location of its line of road and termini, and the company can not change such location without additional legislative authority. Such is the holding of this court in People v. Louisville and Nashville Railroad Co. 120 Ill. 48; Chicago and Alton Railroad Co. v. Suffern, 129 id. 274; Snell v. City of Chicago, 133 id. 413; Illinois Central Railroad Co. v. People, 143 id. 434; Chicago, Burlington and Quincy Railroad Co. v. City of Chicago, 149 id. 457. I regard the majority opinion as in conflict with all of the foregoing decisions. The power of a railroad company to exercise the right of eminent domain for the purpose of condemning, from time to time, such additional and adjacent land as may be necessary in order to enable the company to properly discharge its duties to the public is undoubtedly a continuing power, and may be exercised whenever it becomes necessary to enlarge the facilities of the company to enable it to properly discharge its duties as a common carrier. But while this power is recognized as continuing, I am unable to find any warrant in the cases cited in the majority opinion, or in any others to which my attention has been called, for the exercise of such power for the purpose of locating and establishing an entirely new, separate and distinct terminal station and depot and for the condemnation of right of way for branch lines to reach such new station. It is absurd to say that the proposed new station is adjacent to the other property of the company, since new branch lines of road must be constructed in order to reach and use such new station. If a railroad company can locate a new station and build a branch line two miles long to reach it, why may it not build one five miles or ten miles long for the same purpose, if it can be shown that it is more convenient and cheaper to re-locate such station at such point than it would be to acquire sufficient land to enlarge the old station? When once the claim is recognized that railroad companies can re-locate stations off the original lines of their roads the safeguards heretofore supposed to protect the right of private property are broken down, and there is no limit to which the power may be exercised except the limit fixed by the convenience and necessities of the railroad companies. The branch lines proposed to be built to reach the new station in question diverge from the old line at slight angles, but if it were cheaper to locate the station at such point in the city of Chicago to reach which it would be necessary to build branch lines running at right angles from the old line, under the reasoning of the majority opinion it would be legal and proper to so locate such station and line. The majority opinion is inconsistent with itself. The uncontroverted facts in the case, if applied to the rules of law laid down in the majority opinion, would necessarily lead to a reversal of the judgment below. In commenting on People v. Louisville and Nashville Railroad Co. supra, and Illinois Central Railroad Co. v. People, supra, it is said that those cases “hold that where a railroad company has fixed its terminus in a town or city it cannot afterwards change the location from that town or city, and while there may be expressions in both of those cases, and in others, which, taken by themselves, tend to uphold the contention of appellants that by the terminal point of a railroad is meant the depot as located, it is clear from a consideration of the entire cases that the doctrine laid down was that the terminus having been fixed at a city or town could not be removed therefrom, and not that the depot, having been once located within the city or town, could not be changed to another location on its line of road or adjacent thereto within the same city or town.” It will be' seen from the foregoing quotation that the limit of the right of the railroad company is to re-locate a new depot site “on its line of road or adjacent thereto.” The proposed depot site is neither on the line of áppellee nor adjacent thereto. As already shown, it is several blocks from the old station and from any of appellee’s right of way. The proposed new site is separated from appellee’s line of road by two other railroads, which must be crossed by branch lines to reach the new station. In Tudor v. Rapid Transit Railroad Co. 154 Ill. 129, this court held that a right to condemn a strip of land thirty feet wide, “immediately adjacent to and parallel with a" certain alley,” only authorized the company to take a strip thirty feet wide from'the w'est line of said alley, the company having elected to build on the west side of said alley, but would not authorize the company to condemn other land either west or east of the thirty-foot strip. Lands are “adjacent to each other when the two bodies, taken together, form a compact tract.” (People v. Keechler, 194 Ill. 235.) “Adjacent” is synonymous with “abutting,” “adjoining,” “attached,” “beside,” “bordering,” “close,” “contingent,” “neighboring,” “next” and “nigh.” (1 Words and Phrases, p. 185.) Thus it will be seen that while the majority opinion holds that appellee has no right to condemn land for a station except on a line of its road or adjacent thereto, it affirms a judgment condemning lands that are neither on the line of road or adjacent thereto. Again, it is said in the majority opinion: “Whether appellee has a right to condemn the land for this new depot site, and the approaches thereto, under the statute and its general charter power, depends upon whether such depot site is required for its business and the public needs, as shown in this record.” This announcement of the law will no doubt be a great surprise to the legal profession, and especially to those who have on behalf of railroad companies exhausted their abilities to find some way by which the right of eminent domain could be exercised without express statutory authority, where the exigencies of corporate business and the public needs made it highly desirable that such right should be exercised. Under the doctrine of the majority opinion, the statute and general charter powers of railroad companies are no longer a limitation upon the right to exercise the power of eminent domain, but are a general delegation of power, with such flexibilities that they will readily accommodate themselves to any situation if it can be shown that the proposed exercise is “required by the business of the company and the public needs.” In this respect the majority opinion overrules the case of Cairo, Vincennes and Chicago Railroad Co. v. Woodyard, 226 Ill. 331. In that case the railroad company sought to condemn land for the purpose of straightening its line of road, and urged in support of the right that the business of the company and the best' interest of the public would be served by the proposed change in the location of the road. This, court reviewed the authorities in this and other States, and announced the conclusion that the general rule which holds a railroad company bound by its original location was not subject to an exception in cases where the best interest of the company and the needs of the- public would be served by a change of location. On this point I think the doctrine of the Woodyard case is well supported and that it ought not to be overruled. The Woodyard case is reported in 9 Ann. Cases, page 55, and in a note it is said that the Woodyard case follows the well settled general rule. If this is true, the majority opinion is a departure from the well settled general rule. As a practical question, no railroad company would seek to condemn land unless in the judgment of its officers such land would be useful in its business and required by the public needs. Since under the .majority opinion the' existence or non-existence of the power no longer depends on the statute or charter, but “depends upon whether such depot site is required for its business and the public needs,” all that it will be necessary in the future to set out in the petition to condemn, will be to aver that the company has a charter or is incorporated under the general Railroad act, and that the real estate proposed to be taken is “required for its business and the public needs.” It will be noted that nowhere in the majority opinion is there any statement that the appellee has any special charter which goes beyond the general statutory powers granted to all railroad corporations, so that what is said in the majority opinion must be regarded as giving a new and heretofore unheard of construction to our general statute upon the subject. In a number of instances the majority opinion confuses the general discretionary powers of the railroad company in respect to its original location with the incidental power which it has to enlarge its original facilities to meet the requirements of increased business. The majority opinion appears to be an exhaustive argument on the increased business of the Chicago and Northwestern Railroad Company and the public necessity which exists for re-locating its station, from which it is concluded that a great public necessity exists for the exercise of the power, and therefore the power exists. The legislature is the proper body in our system of government to determine when and under what circumstances it will grant the sovereign power of eminent domain, and it is to this body, in my opinion, that appellee should apply before it attempts to take the property of private citizens at a price to be fixed by others. I think this judgment should be< reversed because appellee has shown no power to condemn the land involved. Mr. Justice Farmer: I fully concur in the foregoing dissent of Mr. Justice Vickers.